 IAM, DISTRICT LODGE 115369InternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO,District Lodge 115, Lo-cal Lodge 824' and Myers Drum Company andGeneral Truck Drivers,Warehousemen,Helpersand Automotive Employees of Contra Costa Coun-ty, Local315, IBTCWHA.Case 20-CD-456September16, 1975DECISION AND DETERMINATION OFDISPUTEEmployer's facility located in Richmond, California,is involved in this proceeding. The Employer is en-gaged in the manufacture of steel pails and drumsand the reconditioning of steel drums. During the 12months preceding June 30, 1975, the Employer soldand shipped goods valued in excess of $50,000 to lo-cations directly outside the State of California. Wefind that the Employer is engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.BY MEMBERSFANNING, JENKINS, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on April 16, 1975, by Myers DrumCompany, herein called the Employer, alleging thatInternationalAssociation of Machinists and Aero-space Workers, AFL-CIO, District Lodge 115, LocalLodge 824, herein called the Machinists, violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or re-quiring the Employer to assign certain work to em-ployees represented by the Machinists rather than toemployees represented by General Truck Drivers,Warehousemen, Helpers and Automotive EmployeesofContra Costa County, Local 315, IBTCWHA,herein called the Teamsters.Pursuant to notice, a hearing was held beforeHearingOfficer Paula J. Paley on June 4 and July 1,1975.All parties, including the Employer, the Ma-chinists,and the Teamsters, appeared at the hearingand were afforded full opportunity to be heard, toexamine andcross-examine witnesses,and to adduceevidence bearing onthe issues.Thereafter, the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds they are freefrom prejudicial error. The rulings are hereby af-firmed. Upon the entire record in this case, includingthe aforementioned brief, the Board makes the fol-lowing findings:1.THE BUSINESSOF THE EMPLOYERThe parties stipulated, and we find, that MyersDrum Company is a wholly owned subsidiary ofKaiser Steel Corp., a Nevada corporation. Only the1The Machinists name appears as amended at the hearing.11.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Ma-chinists and the Teamsters are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. TheWork in DisputeThe work in dispute is the manual loading andunloading of the Employer's trucks and other truckequipment at the Richmond,California,plant.B. Background and FactsOn April 3, 1975, Teamsters Joint Council 7 La-bor-Management Committee issued a decision in fa-vor of the Teamsters on a grievance presented to itby the Union alleging a violation of its collective-bargaining agreement with the Employer in that em-ployees represented by the Machinists were beingutilized to load the Employer's product into itstrucks. The Machinists was not a party to these pro-ceedings. On April 7, 1975, the Employer informedMachinists Business Agent Ronald Silva that, pur-suant to the decision, the disputed work would beassigned to the employees represented by the Team-sters.That same day, Silva wrote a letter to CarlCundiff, manager of the Richmond facility, claimingthe disputed work for the employees represented bytheMachinists and stating that, should the work beassigned to the employees represented by the Team-sters, theMachinists would consider the Employer inbreach of the Machinists collective-bargaining agree-ment with Employer and would "immediately vacateand strike your plant until the correction of the as-signment is made."C. Contentionsof thePartiesThe Machinists claims the disputed work shouldbe assigned to the employees it represents based on220 NLRB No. 67 370DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Employer's past practice, economy and efficien-cy, necessary skills, and its collective-bargaining con-tract.The Employer prefers assignment of the disputedwork to the employees represented by the Machinistsbased primarily on considerations of economy andefficiency.The Employer further contends that as-signment to the employees represented by the Ma-chinists is consistent with its past practice and itsrelevant contractual obligations.The Teamsters contends that the Employer is obli-gated to assign the disputed work to the employees itrepresents based on its collective-bargaining agree-ment and on the past practice of the Employer.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge hasarisen.However, before the Board pro-ceedswith a determination of dispute, it must be sat-isfied that thereis reasonable causeto believe thatSection 8(b)(4)(D) has been violated, and that thereisno agreed-upon method for the voluntary settle-ment of the dispute.As previously stated, the Machinists, after beinginformed that the Employer intended to assign thedisputed work to the employees represented by theTeamsters, threatened to strike the plant until thedisputed work was assigned to the employees repre-sented by the Machinists.No party contends, and the record discloses no ev-idence showing, that an agreed-upon method for thevoluntary adjustment of the instant dispute exists towhich all parties are bound.On the basis of the above-described threat and therecord as a whole, we find there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.1.Certification and collective-bargainingagreementsThere is no evidence that either of the contendingUnions has ever been certified by the Board. Thecollective-bargaining agreements of bothUnionscover the disputed work. The Teamsters contractcontains article 47, section 2(a), which states that"loading or unloading by hand of trucks, trailers, orvans or any other equipment used as a truck, traileror van shall continue to be recognized as bargainingunit work." The aforementioned arbitration decisionbased on that section and deciding the dispute be-tween the Employer and the Teamsters does not con-stitute an assignment of the disputed work and is notcontrolling herein since the Machinists did not par-ticipate in the arbitration? The Machinists contractcontains the job classification "carloader/truckload-er."The record reveals that in the mid-1950's theEmployer commenced using trucks, as well as rail,for its shipping. At that time, employees representedby the Machinists in the carloader classificationloaded and unloaded trucks, as well as railroad cars.The truckloader classificationwas added as anamendment to the agreement in 1968 at theEmployer's request to more accurately reflect the ex-istingsituation.Since both collective-bargainingagreements cover the disputed work, we find that thisfactor is not helpful to our determination.2.Area or industry practiceThe Employer's facility is patterned after RheemDrum Manufacturing Company which is locatedwithin the geographical jurisdiction of the instantMachinists and Teamsters Unions.When MyersDrum Company began operations, it adopted thesame job classifications as those existing at Rheem.The record reveals that a similar work dispute existsat that company between the instant Unions. There-fore, this factor favors neither bargaining unit.3.Employer's practiceThe Employer has four other plants in Californiaand Oregon. The employees at these plants are repre-sented by unions different from those involved here-in and each plant has developed its own work prac-ticeswith regard to the assignment of loading andunloading trucks.The Richmond facility, involved herein, began op-erations in 1949. Almost immediately the Machinistswas certified as the representative of all productionandmaintenance employees.As previously ex-plained, the parties adopted the job classificationscheme used at the Rheem Drum Company, includ-ing the carloader classification. Employees in thisclassificationwere responsible for loading the fin-2Newspaper & Mail Deliverers' Union of New York City and Vicinity (TheNew York Times Company),152 NLRB 871 (1965). IAM, DISTRICT LODGE 115ished product into railcars and unloading raw mate-rials. In the middle 1950's the Employer began toacquire its own trucks for delivering its product. Em-ployees represented by the Machinists in the carload-er classification were used to load and unload thetrucks.In 1956 the Employer voluntarily recognized theTeamsters as the representative of itsdrivers.Therecord reveals that the drivers often participated inthe loading and unloading process over the years, butless so over the last 4 or 5 years.The decline in theirparticipation recently is due to the fact that the Em-ployer has acquired additional truck trailers in orderthat continuous loading may take place while thedrivers are away.Though the Employer'spast practice has beensomewhat mixed, we find upon the evidence present-ed that the predominant past practice tends to favorassignment to the employees representedby the Ma-chinists.4. Interunion agreementOne Teamsters witness testified that he overheardthe making of an alleged agreement between a Mr.Swisher of the Machinists and a Mr. Simon of theTeamsters in 1966 that as Machinists-representedcarloader/truckloader employees either retired or leftthe work force they were to be replacedby Team-sters-represented employees.The witness concededthat the Employer was never apprised of any suchagreement.In addition,he did not know whether theagreement was ever recorded by either of the parties.A former business agent for the Machinists testifiedthat he would have known of any such agreement.He further testified that Swisher would not have hadsufficient authority to enter into such an agreement.There is no other evidence to support the fact thatsuch an agreement was ever reached,or that eitherparty attempted to comply with such an agreement.The testimony regarding the existence of the agree-ment is clearly hearsay.Furthermore,any suchagreement would not affect an assignment of all thework.On the basis of all the foregoing,we find thatthis factor is not helpful to our determination.3716.Employer preferenceThe record indicates that the Employer's intentionover the years, based on considerations of economyand efficiency, has been to use primarily employeesrepresented by the Machinists. The record further in-dicates that the Employer maintains a preference forthis assignment.We find that this factor supports anaward of the work to the employees represented bytheMachinists.7.Economy and efficiencyAs previously mentioned, the record reveals that,over the last 4 or 5 years the Employer has beenacquiring additional vans beyond the number oftruck tractors presently in use. The reason for theseadditional acquisitions is so that continuous loadingmay proceed while drivers represented by the Team-sters are away from the yard making deliveries. Thiscontinuous operation would be disrupted by an as-signmentto the employees represented by the Team-sters.There would be no loading at all during theperiods that the drivers are awayunlessthe Employ-er were prepared to hire additional employees repre-sented by the Teamsters and dispose of the two em-ployees represented by theMachinists in thetruckloader classification.During the Employer'sbusyseason,and occasionally at other times, vansare loaded on the swing shift. At present there are noemployees represented by the Teamsters on thatshift.Thus, additional employees represented by theTeamsters would have to be hired to meet theseswing shift requirements. The record further revealsthat assignment of the disputed work to employeesrepresented by the Machinists provides the Employerwith much flexibility and economy while utilizing itspresent employees. During busy periods of loadingand unloading machinists in the "Extra Man" classi-fication can be used. During slow periods truckload-ers can help with railroad cars or be used in someother labor classification. On the basis of the evi-dence presented, we find that the factors of economyand efficiency of operation strongly favor assignmentof the disputed work to the employees represented bytheMachinists.5. SkillThere are no special skills required in performanceof the disputed work. Thus, we find that the skillfactor does not favor assignment to either of thecompeting groups of employees.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the Employer's employees who are represented 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDby theMachinists are cntitled to perform the workhere in dispute.In reaching this conclusion,we haverelied on the Employer's preference,considerationsof economy and efficiency,and the Employer's pre-dominant past practice.Accordingly, we shall de-termine the dispute before us by awarding the workin disputeto the Employer's employees representedby the Machinists,but not to that Union or its mem-bers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees employed by Myers Drum Companycurrently represented by International Association ofMachinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge 115, Local Lodge 824, are entitled to per-form the work in dispute.